DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022  has been entered.
 
Status of Claims
	
	Claims 1-7 of US Application No. 16/925,280, filed on 03/21/2022, are currently pending and have been examined. Claim 1 has been amended.


Response to Arguments
	Applicant’s arguments, see REMARKS 03/21/2022, with respect to the rejection of claims 1-4 and 7, under 35 USC §102, have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn. 

	Applicant’s arguments with respect to the rejection of claims 5 and 6, under 35 USC §103, have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn. 

	With respect to claim 1, Applicant has amended the claims to recite, in part: 

“…the high rotation preventing unit configured to compare a maximum rotation speed with the rotation speed of the rotary machine when the rotary machine is serving a motor, and decrease an output torque of the engine such that the rotation speed of the rotary machine does not reach a predetermined upper-limit rotation speed…” (emphasis added)

	This limitation overcomes the prior art of record only in that the prior art of record performs the preventing function while the rotary machine is serving as a generator and not a motor. Therefore, the previous rejections have been withdrawn and a new rejection is presented below. The remainder of the applicant’s arguments are not directed to the currently mapped claims and are therefore moot.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo et al. (US 2015/0114322 A1, “Kamijo”) in view of Yun (US 2012/0143419 A1, “Yun”).

	Regarding claim 1, Kamijo discloses a vehicle control apparatus and teaches:

A control device for a hybrid vehicle (The invention includes a control apparatus for a hybrid vehicle - See at least ¶ [0037]) including an engine (The vehicle includes internal combustion engine 1 - See at least ¶ [0038] and Fig. 1) with a supercharger which serves as a travel power source (The vehicle also contains a forced-induction apparatus 1a including a forced-induction device 1a. The forced-induction apparatus 1a includes a variable boost pressure mechanism that varies boost pressure to supercharge the internal combustion engine 1 - See at least ¶ [0038]) and a rotary machine which is connected to driving wheels in a power-transmittable manner, the rotary machine having a function of a motor and a function of a generator, the hybrid vehicle capable of hybrid driving powered by the engine and driven by the rotary machine (The power that is output from a second motor generator 5 is transmitted to the drive shaft 3 of the vehicle through the counter gear 12, the final gear 13, and a reduction gear mechanism 14, which includes a planetary gear train. By transmitting power to the drive shaft 3, wheels 11 connected to the drive shaft 3 rotate and the vehicle runs - See at least ¶ [0040]; either motor generator 5 or motor generator 4 may operate as a motor or a generator - See at least ¶ [0041]) the control device comprising: (The electronic control apparatus 15 functions as a controller that drives and controls the internal combustion engine 1, drives and controls the forced-induction apparatus 1a (variable boost pressure mechanism), and drives and controls the first motor generator 4 and the like - See at least ¶ [0042])

an electronic control unit including a CPU, a RAM, a ROM, and an input and output interface, and the CPU configured to perform various types of control of the vehicle by performing signal processing in accordance with a program which is stored in the ROM in advance while using a temporary storage function of the RAM, (The electronic control apparatus 15 includes a CPU, which executes computation processing related to control of the various kinds of devices, a ROM, in which programs and data required for the control are stored, a RAM, in which computation results or the like of the CPU are temporarily stored, and input/output ports for inputting and outputting signals between the electronic control apparatus 15 and the outside - See at least ¶ [0045]) the electronic control unit further comprising a high rotation preventing unit and a rotation speed setting unit; (Electronic control apparatus 15, i.e., high rotation preventing unit, includes drive circuits for various kinds of devices for operating the internal combustion engine 1, a drive circuit for the forced-induction apparatus 1a (variable boost pressure mechanism), a drive circuit for the first motor generator 4, a drive circuit for the second motor generator 5 and a drive circuit of the inverter 7 are connected to the output port of the electronic control apparatus 15 - See at least ¶ [0043])

the high rotation preventing unit configured to compare a maximum rotation speed with the rotation speed of the rotary machine[], (More specifically, when the negative torque Tg of the first motor generator 4 is made to act on the internal combustion engine 1 for limiting the engine speed Ne to the target value Net, there is a concern that even if the negative torque Tg is set to the maximum value Tgm, the engine speed Ne cannot be limited to the target value Net - See at least ¶ [0057];) and decrease an output torque of the engine such that the rotation speed of the rotary machine does not reach a predetermined upper-limit rotation speed when the rotation speed of the rotary machine is higher than the maximum rotation speed and within a margin of the rotation speed of the rotary machine from the predetermined upper-limit rotation speed of the rotary machine; and (when the negative torque Tg of the first motor generator 4 is made to act on the internal combustion engine 1 for limiting the engine speed Ne to the target value Net, there is a concern that even if the negative torque Tg is set to the maximum value Tgm, the engine speed Ne cannot be limited to the target value Net. If the engine speed Ne cannot be limited to the target value Net even if the maximum value Tgm of the negative torque Tg is made to act on the internal combustion engine 1, the engine speed Ne excessively rises with respect to the target value Net.)

the rotation speed setting unit configured to set the maximum rotation speed to a lower value when a supercharging pressure from the supercharger is high than when the supercharging pressure is low. (The higher the rotation speed Ng of the first motor generator 4, the lower the boost pressure when the output torque Te of the internal combustion engine 1 is adjusted to coincide with the required value Ter is set - See at least ¶ [0060])

	Kamijo does not explicitly teach preventing the rotation speed of the rotary machine when the rotary machine is serving as a motor. However, Yun discloses protecting a high voltage battery in a hybrid electric vehicle and teaches: 

the high rotation prevent unit configured to compare a [high] rotation speed with the rotation speed of the rotary machine when the rotary machine is serving as a motor, and decrease the output torque of the engine such that the rotation speed of the rotary engine does not reach a predetermined [high] rotation speed [] (For this purpose, according to the present invention, the battery can be prevented from being overcharged by switching the control mode of the engine from a torque control mode to a speed control mode, when there is a possibility of the high-speed operation. Therefore, high-speed rotation of the mode is prevented by setting a maximum engine speed region determined to prevent the motor from operating at a high speed, and switching the engine to the speed mode when the engine speed deviates from the maximum engine speed region, even if the motor breaks - See at least ¶ [0049]-[0050])

	In summary, Kamijo discloses a hybrid vehicle wherein the engine is controlled to prevent a generator from operating at or above a maximum rotational speed. Kamijo further teaches that the vehicle may be ran by an electric motor powered by a battery. However, Kamijo does not explicitly teach preventing the rotary machine from exceeding a maximum threshold when the rotary machine is acting as a motor. However, Yun discloses protecting a high voltage battery in a hybrid electric vehicle and teaches switching an engine into speed control mode to prevent an electric motor from exceeding a high rotational speed, therefore preventing damage to the battery in the system. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle control apparatus of Kamijo to provide for protecting a high voltage battery in a hybrid electric vehicle, as taught in Kamijo, to solve the problems, e.g., reduced durability and life span of the battery and fires, due to overcharging the high voltage battery. (At Yun ¶ [0011]-[0012])	

	Regarding claim 2, Kamijo further teaches:

wherein the rotation speed setting unit is configured (The electronic control apparatus 15 functions as a controller that drives and controls the internal combustion engine 1, drives and controls the forced-induction apparatus 1a (variable boost pressure mechanism), and drives and controls the first motor generator 4 and the like - See at least ¶ [0042]) to set the maximum rotation speed to a lower value as the supercharging pressure increases. (The higher the rotation speed Ng of the first motor generator 4, the lower the boost pressure when the output torque Te of the internal combustion engine 1 is adjusted to coincide with the required value Ter is set - See at least ¶ [0060]; Fig. 10 shows that the inverse of this relationship is also true, i.e., as boost pressure is higher the engine speed is lower)

	Regarding claim 3, Kamijo further teaches:

the electronic control unit further comprising a condition determining unit configured (The electronic control apparatus 15 functions as a controller that drives and controls the internal combustion engine 1, drives and controls the forced-induction apparatus 1a (variable boost pressure mechanism), and drives and controls the first motor generator 4 and the like - See at least ¶ [0042]) to determine whether a vehicle condition is a predetermined vehicle condition in which the rotation speed of the rotary machine will reach the predetermined upper-limit rotation speed, (The maximum value Tgm of the negative torque Tg caused by the first motor generator 4 changes as shown by a solid line in FIG. 7 in response to variation of the rotation speed Ng of the first motor generator 4, and this change varies as shown by an arrow in response to reduction of boosted voltage VH, i.e., a predetermined condition, which is for operating the first motor generator 4 - See at least ¶ [0054])

wherein the rotation speed setting unit is configured to set the maximum rotation speed to a lower value when it is determined that the vehicle condition is the predetermined vehicle condition than when it is determined that the vehicle condition is not the predetermined vehicle condition. (The maximum value Tgm of the negative torque Tg caused by the first motor generator 4 changes as shown by a solid line in FIG. 7 in response to variation of the rotation speed Ng of the first motor generator 4, and this change varies as shown by an arrow in response to reduction of boosted voltage VH, which is for operating the first motor generator 4 - See at least ¶ [0054]; Fig. 7 shows that as the VH decreases the rotation speed also decreases)

	Regarding claim 4, Kamijo further teaches:

wherein the rotation speed setting unit is configured to perform setting of the maximum rotation speed based on the supercharging pressure only when it is determined that the vehicle condition is the predetermined vehicle condition. (In the internal combustion engine 1, in which the boost pressure is controlled, there is a tendency that the higher the boost pressure, the more easily the output torque Te of the engine 1 rises as described above. In the first motor generator 4, which makes negative torque Tg act on the internal combustion engine 1, a maximum value Tgm of the negative torque Tg, which can act on the engine 1, varies in accordance with rotation speed Ng of the first motor generator 4. The maximum value Tgm of the negative torque Tg caused by the first motor generator 4 changes as shown by a solid line in FIG. 7 in response to variation of the rotation speed Ng of the first motor generator 4, and this change varies as shown by an arrow in response to reduction of boosted voltage VH, i.e., a vehicle condition, which is for operating the first motor generator 4 - See at least ¶ [0054]

	Regarding claim 7, Kamijo further teaches:

wherein the rotation speed setting unit is configured (The electronic control apparatus 15 functions as a controller that drives and controls the internal combustion engine 1, drives and controls the forced-induction apparatus 1a (variable boost pressure mechanism), and drives and controls the first motor generator 4 and the like - See at least ¶ [0042])  to set the maximum rotation speed to a lower value as the vehicle condition is a vehicle condition in which the rotation speed of the rotary machine will reach the predetermined upper-limit rotation speed. (When the boost pressure of the internal combustion engine 1 is adjusted to coincide with the target boost pressure, if the boost pressure of the internal combustion engine 1 temporarily excessively rises due to variation or the like of the engine operation state and the output torque Te of the engine excessively rises, there is a concern that the negative torque Tg, which is caused by the first motor generator 4 and acts on the internal combustion engine 1, cannot suppress the excessive rise in the engine speed Ne. More specifically, when the negative torque Tg of the first motor generator 4 is made to act on the internal combustion engine 1 for limiting the engine speed Ne to the target value Net, there is a concern that even if the negative torque Tg is set to the maximum value Tgm, the engine speed Ne cannot be limited to the target value Net. - See at least ¶ [0057] In a state where the negative torque Tg caused by the first motor generator 4 acts on the internal combustion engine 1, i.e., under a situation in which electricity is generated in the first motor generator 4 by the internal combustion engine 1, if the engine speed Ne excessively rises as described above, the power generation amount of the first motor generator 4 will become excessive and the durability of components will deteriorate due to overcurrent - See at least ¶ [0058])

	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo in view of Yun, as applied to claim 1, and in further view of Nakada (JP2007314127A, “Nakada”).

	Regarding claim 5, Kamijo does not explicitly disclose wherein the condition determining unit is configured to determine whether the vehicle condition is the predetermined vehicle condition based on whether a travel road of the hybrid vehicle is in a surface condition in which the driving wheels are likely to idle. However, Nakada discloses a controller for a hybrid car and teaches:

wherein the condition determining unit is configured to determine whether the vehicle condition is the predetermined vehicle condition based on whether a travel road of the hybrid vehicle is in a surface condition in which the driving wheels are likely to idle. (In another aspect of the hybrid vehicle control device according to the present invention, which involves discrimination between an overload state and an overheated state, a position information specifying means for specifying at least a slope of the road surface, i.e., a surface condition in which the wheels are likely to idle, on which the hybrid vehicle travels is provided. Further, the discriminating means determines whether or not the load state corresponds to the overload state based on the specified position information. The determination means determines whether or not the load state corresponds to the overload state based on the specified position information. Here, the "road surface on which the hybrid vehicle travels" is a concept that includes at least the road surface on which the hybrid vehicle is currently traveling, and further includes the road surface on which the hybrid vehicle can travel in the near future - See at least ¶ [0032]-[0033])

	In summary, Kamijo discloses modifying the control of a hybrid vehicle to suppress heat generation in an electric motor. Kamijo does not explicitly disclose wherein the condition determining unit is configured to determine whether the vehicle condition is the predetermined vehicle condition based on whether a travel road of the hybrid vehicle is in a surface condition in which the driving wheels are likely to idle. Nakada discloses a controller for a hybrid car and teaches determining an overload or overheat state of a motor based on the inclination angle of the road surface. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle control apparatus of Kamijo and Yun to provide for the hybrid vehicle control device, as taught in Nakada, to provide a control device for a hybrid vehicle capable of efficiently and effectively avoiding a failure of an electric motor. (At Nakada ¶ [0005])	

	Regarding claim 6, Nakada further teaches:

wherein the condition determining unit is configured to determine whether the vehicle condition is the predetermined vehicle condition based on whether a braking operation of a brake device that applies a brake torque to the driving wheels is limited. (The "overload state" according to the present invention is assumed in advance to be able to sufficiently ensure the reliability of the operation of each of the first electric motor, the second electric motor (brake device ), and the internal combustion engine in the hybrid vehicle according to the present invention. It is a concept that includes a load state that exceeds the load, for example, a state in which a load exceeding the maximum load is loaded, or a state in which a traction force, i.e., braking operation, outside the expected range is required, for example, a towing (towing) of a house or the like - See at least ¶ [0026] and [0079])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle control apparatus of Kamijo and Yun to provide for the hybrid vehicle control device, as taught in Nakada, to provide a control device for a hybrid vehicle capable of efficiently and effectively avoiding a failure of an electric motor. (At Nakada ¶ [0005])	

Conclusion 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662